Citation Nr: 9930321	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of left shoulder surgery with pain, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to a compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from November 1990 to February 
1994.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1995 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO) which continued a 10 percent 
disability evaluation for the veteran's service-connected 
post-operative residuals of left shoulder surgery with pain 
and a noncompensable disability evaluation for her service-
connected sinusitis.  A noncompensable disability evaluation 
was also continued for the veteran's service-connected 
dysplasia with persistent abdominal pain with spotting and 
history of abnormal Pap smear.  A July 1996 rating decision, 
in pertinent part, increased the disability rating assigned 
for the veteran's service-connected gynecological disorder to 
10 percent.  At the March 1998 hearing on appeal, the veteran 
withdrew her claim for entitlement to an increased evaluation 
for dysplasia with persistent abdominal pain with spotting 
and history of abnormal Pap smear.  In September 1998, the 
Board remanded this appeal to the RO to obtain private and/or 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to afford the veteran VA examinations.  The 
veteran has been represented throughout this appeal by the 
American Legion.  

The Board notes that in a March 1999 statement on appeal, the 
veteran advanced contentions on appeal which the Board has 
construed as claims for entitlement to service connection for 
post-traumatic stress disorder and for a tooth disorder as 
well as a claim for entitlement to an increased evaluation 
for her service-connected dysplasia with persistent abnormal 
pain with spotting and history of abnormal Pap smear.  As 
these issues have neither been developed nor certified for 
review on appeal, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left shoulder disorder has been reasonably 
shown to be productive of limitation of motion of the minor 
arm to the shoulder level, but no more.  

3.  The veteran's sinusitis is productive of no more than X-
ray manifestations only, or alternatively considered, X-ray 
manifestations only with mild or occasional symptoms.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
post-operative residuals of left shoulder surgery with pain, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5200, 5201, 5203 (1998).  

2.  The schedular criteria for a compensable evaluation for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7 
and Diagnostic Code 6513.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted her in the development 
of her claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record is not appropriate.  

I.  Increased Evaluation for Post-Operative Residuals of Left 
Shoulder
Surgery with Pain

A.  Historical Review

The veteran's service medical records indicate that she was 
involved in a motor vehicle accident in January 1993.  A 
January 1993 emergency care report noted that the veteran had 
been involved in an accident the previous night and 
complained of pain and hyperventilating.  The assessment was 
soft tissue injury.  An additional January 1993 emergency 
care report noted that the veteran reported that her left arm 
had been numb with shoulder pain since the motor vehicle 
accident.  The assessment was possible rotator cuff 
tear/strain.  A January 1993 treatment entry referred to an 
assessment of possible brachial nerve injury.  A February 
1993 physical profile report referred to a diagnosis of left 
shoulder dislocation and a March 1993 report noted an 
assessment of impingement syndrome.  A July 1993 operation 
report noted that the veteran underwent an excision to the 
distal clavicle.  The diagnosis was status post second degree 
acromioclavicular separation with post-traumatic osteolysis.  
The January 1994 separation examination noted that the 
veteran had limitation of motion and evolving chronic pain 
syndrome, left shoulder, status post motor vehicle accident 
and status post surgical excision, distal clavicle.  

The veteran underwent a VA general medical examination in 
April 1994.  She complained of left upper extremity numbness 
if such remained immobile for a prolonged period of time.  
The veteran also complained of aching pain in cold weather.  
The examiner noted that there was a 5 cm well-healed surgical 
scar anteriorly over the left shoulder joint with no other 
lesions or burns present.  It was noted that the veteran's 
left shoulder appeared normal without joint swelling or joint 
deformity.  There was tenderness with firm pressure 
anteriorly over the shoulder joint and tenderness with 
palpation over the trapezius muscle proximally to the left 
side.  The diagnoses included left shoulder pain, status post 
left shoulder surgery.  

In September 1994, service connection was granted for post-
operative residuals of left shoulder surgery with pain.  A 10 
percent disability evaluation was assigned which has remained 
in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Nonunion 
of the clavicle or scapula with loose movement or dislocation 
warrants a 20 percent evaluation.  Such disability may also 
be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. Part 4, Diagnostic Code 5203 
(1998).  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  A 20 percent evaluation is warranted for 
limitation of motion of the minor arm when motion is possible 
to the shoulder level or to midway between the side and 
shoulder level.  A 30 percent evaluation requires that motion 
be limited to 25 degrees from the side.  38 C.F.R. Part 4, 
Diagnostic Code 5201 (1998).  A 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
minor upper extremity which is intermediate between favorable 
and unfavorable ankylosis warrants a 30 percent evaluation.  
A 40 percent evaluation requires unfavorable ankylosis.  
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side.  38 C.F.R. Part 4, 
Diagnostic Code 5200 (1998).  The average range of motion of 
the shoulder is forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees, external rotation to 90 degrees and 
internal rotation to 90 degrees.  38 C.F.R. § 4.71 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

VA treatment records dated from January 1995 to January 1996 
indicated that the veteran was treated for several disorders.  
A March 1995 entry noted that the veteran reported continued 
left shoulder pain.  The impression, at that time, was pain 
in the left shoulder, old injury.  An additional March 1995 
entry reported that the veteran had intermittent numbness of 
the left upper extremity post Mumford procedure.  It was 
noted that a electromyograph study of the left upper 
extremity was negative.  An August 1995 treatment entry noted 
that the veteran reported that since she underwent surgery in 
July 1993, she had suffered pain in the left shoulder which 
was described as a nagging ache.  The veteran also complained 
of numbness of the whole arm and had numbness also of the 
face, arm and left.  The assessment was musculoskeletal 
shoulder pain with the neurological examination normal.  The 
examiner commented that he could not explain the transient 
sensory symptoms of the left hemibody.  An October 1995 entry 
indicated that the veteran had pain beyond 135 to 140 degrees 
of flexion and abduction of the left shoulder.  It was 
observed that there was an anterior scar which was tender and 
multiple tender points around the left shoulder.  The 
assessment, at that time, was chronic left shoulder pain 
syndrome. 

At the February 1996 hearing on appeal, the veteran testified 
that she would have pain in her left shoulder when she was 
cold or with direct heat.  She also reported that she had 
numbness and that if she held something heavy for a long 
period of time, her shoulder would just give way.  The 
veteran indicated that the numbness went down to her fingers.  
She stated that she could hold her arm out straight, but 
could not lift it above her head.  

The veteran underwent a VA orthopedic examination in April 
1996.  She reported that if she stayed in one position for a 
long time, such as standing or sitting, she would have 
numbness on the left side of her body, including her left 
torso and left lower extremity.  It was noted that the 
veteran was right-handed.  The examiner reported that the 
veteran had no joint swelling, deformity or evidence of 
instability.  As to range of motion, the examiner indicated 
that flexion and abduction were to 120 degrees.  The veteran 
had decreased sensation in the left upper extremity, left 
torso and abdomen as well as in the upper part of the left 
lower extremity up to the left thigh.  It was reported that 
an X-ray of the left shoulder was normal.  The diagnoses 
included chronic pain left shoulder, status post repair of 
left impingement syndrome and history of paresthesia of the 
left side of her body.  

VA treatment records dated from May 1996 to June 1996 
indicated that the veteran continued to receive treatment.  A 
May 1996 radiological report, as to the veteran's left 
shoulder, indicated that there was normal bone mineralization 
and no fracture or dislocation was identified.  It was noted 
that the acromioclavicular joint was well-preserved and no 
soft tissue abnormality was noted.  A June 1996 hospital 
report noted discharge diagnoses including chronic pain 
syndrome of the left shoulder; impingement tendinitis, left 
shoulder; tension myalgia of the trapezius; and 
multidirectional shoulder laxity.  

At the March 1998 hearing before a member of the Board, the 
veteran testified that her left shoulder would go numb all 
the way down to her fingers when she lay in a certain way in 
bed.  She also reported that she would have aching in hot and 
cold weather.  The veteran stated that she could only lift 
about five pounds.  The veteran noted that tendinitis had 
been diagnosed in her left shoulder and that she was 
presently taking medication for her left shoulder disorder.  

The veteran underwent a VA orthopedic examination in January 
1999.  The veteran reported that she always suffered pain in 
her left shoulder.  It was noted that until the present time, 
there had been no history of paresis or paralysis of the left 
upper extremity and that there was no evidence of any 
numbness or tingling of the fingers.  There was also no 
evidence of wrist drop on the left.  The examiner reported 
that the veteran could gently perform abduction to 90 degrees 
and that external rotation was very gently done to the range 
of 160 degrees.  The examiner noted that with any of such 
maneuvers, the veteran had "stretching in the scar area 
which was previously the acromioclavicular area at which time 
[was] very tender to pressure", although he could not 
discover any localized swelling or any evidence of 
inflammation or discharge.  The examiner reported that 
forward flexion was possible to 180 degrees, external 
rotation was very gently done to 80 degrees and internal 
rotation was 80 degrees which was 10 degrees short of normal, 
but in the functional range.  

The examiner further indicated that the veteran's biceps, 
triceps and deltoids were symmetrical and there was no 
atrophy.  There was also no evidence of dislocation or 
subluxation of the shoulder.  The examiner indicated that the 
scar in the left acromioclavicular area was 1 inch long and 
with a gentle stretch of the scar was about 1/4 inch wide, 
but there was no evidence of any keloid or hypertrophy 
problems.  An X-ray of the left shoulder was noted to be 
normal.  The examiner reported that the veteran could perform 
left shoulder activities and that the only problem was when 
she went on external rotation and abduction beyond 90 
degrees.  The examiner stated that the pain was localized 
with no radiation of the left upper extremity.  The diagnosis 
was status post left distal end of the clavicle surgical 
removal secondary to the osteolytic changes and also because 
of the second degree joint separation which occurred in the 
1/11/93 motor vehicle accident, which was service-connected.  
The examiner indicated that the veteran's functional 
impairment was moderately severe.  The examiner commented 
that the veteran's symptoms of pain in the left shoulder were 
directly related to the veteran's injury.  It was also 
remarked that the veteran's pain symptoms were at least as 
likely as not aggravated by stressful activities of the left 
upper extremity especially focusing on the shoulder and also 
with no abduction or external rotation or with any jerking or 
pulling type of activities.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
limitation of motion of the minor arm to the shoulder level.  
38 C.F.R. Part 4, Diagnostic Code 5201 (1998).  The most 
recent January 1999 VA orthopedic examination report noted 
that the veteran reported that she always suffered pain in 
her left shoulder.  It was noted, at that time, that there 
had been no history of paresis or paralysis of the left upper 
extremity and there was no evidence of any numbness or 
tingling of the fingers.  The examiner reported that the 
veteran could gently perform abduction to 90 degrees and that 
external rotation was very gently done to the range of 160 
degrees.  The examiner stated that with any of such 
maneuvers, the veteran had "stretching in the scar area 
which was previously the acromioclavicular area at which time 
[was] very tender to pressure".  There was no localized 
swelling or any evidence of inflammation or discharge.  The 
examiner indicated that forward flexion was possible to 180 
degrees and then reported that external rotation was very 
gently done to 80 degrees and internal rotation was 80 
degrees which was 10 degrees short of normal, but in the 
functional range.  The examiner reported that the veteran 
could perform left shoulder activities and that the only 
problem was when she went on external rotation and abduction 
beyond 90 degrees.  The diagnosis was status post left distal 
end of the clavicle surgical removal secondary to the 
osteolytic changes and also because of the second degree 
joint separation which occurred in the 1/11/93 motor vehicle 
accident, which was service-connected.  The examiner 
indicated that the veteran's functional impairment was 
moderately severe.  

Additionally, an April 1996 VA orthopedic examination report 
noted that the veteran reported that if she stayed in one 
position for a long time, such as standing or sitting, she 
would have numbness on the left side of her body including 
her left torso and left lower extremity.  It was noted that 
the veteran was right-handed.  At that time, the examiner 
indicated that flexion and abduction were to 120 degrees.  
The diagnoses included chronic pain left shoulder, status 
post repair of the left impingement syndrome and history of 
paresthesia of the left side of the veteran's body.  The 
Board observes that the most recent January 1999 VA 
orthopedic examination report indicated that the veteran 
could gently perform abduction to 90 degrees.  The Board 
observes that limitation of motion of the left (minor) arm to 
the shoulder level would constitute an abduction of 90 
degrees.  Therefore, the Board is of the view that the 
evidence is at least in equipoise as to whether a 20 percent 
evaluation, reflecting limitation of motion of the minor arm 
to the shoulder level or to midway between the side and 
shoulder level, is more nearly indicative of the veteran's 
disability picture under the facts of this case.  The Board 
notes that the evidence of record fails to indicate that 
motion of the veteran's left (minor) arm is limited to 25 
degrees from the side as required for a 30 percent evaluation 
pursuant to the appropriate schedular criteria noted above.  
Additionally, the Board observes that ankylosis of the 
scapulohumeral articulation has not been shown.  38 C.F.R. 
Part 4, Diagnostic Code 5200 (1998).  The Board has 
considered the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5203 (1998).  However, the 20 percent disability 
evaluation reflects the evaluation the veteran would be 
entitled to pursuant to such criteria in regard to any 
nonunion of the clavicle or scapula with loose movement or 
dislocation.  Additionally, the January 1999 VA orthopedic 
examination report specifically noted that there was no 
evidence of dislocation or subluxation of the left shoulder 
and that an X-ray of the left shoulder was normal.  Further, 
a May 1996 VA radiological report, as to the veteran's left 
shoulder, reported that there was normal bone mineralization 
with no fracture or dislocation identified and with the 
acromioclavicular joint well-preserved.  

The Board further observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1998).  The January 1999 VA orthopedic examination 
report noted that the scar in the veteran's left 
acromioclavicular area was 1 inch long and with a gentle 
stretch was about 1/4 inch wide and that there was no 
evidence of any keloid or hypertrophy.  The Board observes 
that the examiner did indicate, as noted above, that 
"stretching in the scar area which was previously the 
acromioclavicular area . . . [was] very tender to pressure".  
However, as indicated by the description of the veteran's 
actual scar, the examiner was apparently referring to the 
"scar area" and not the scar itself.  Further, the Board 
notes that an October 1995 VA treatment entry did include a 
notation that the veteran's scar was tender.  However, the 
most recent January 1999 VA orthopedic examination report 
does not indicate such pathology.  Also, an April 1994 VA 
general medical examination report, just months after the 
veteran's separation from service, indicated that there was a 
5 cm well-healed surgical scar anteriorly over the veteran's 
left shoulder joint with no other lesions or burns present.  
The Board simply cannot conclude that the evidence of record 
indicates that the veteran suffers from a poorly nourished 
scar with repeated ulcerations or tender and painful scars on 
objective demonstration.  The Board also finds that the 20 
percent disability evaluation encompasses the veteran's 
objectively ascertainable functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  The Board notes that 
although the examiner, pursuant to the January 1999 VA 
orthopedic examination, indicated that the veteran's 
functional impairment was moderately severe, the range of 
motion reported pursuant to such examination report, as to 
the veteran's left upper extremity, is clearly not indicative 
of an evaluation in excess of 20 percent.  Moreover, there is 
no clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly, the Board concludes that 
a 30 percent evaluation is warranted for the veteran's 
service-connected post-operative residuals of left shoulder 
surgery with pain.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

II.  Increased Evaluation for Sinusitis

A.  Historical Review

The veteran's service medical records indicate that she was 
seen in December 1990 with complaints including right ear 
pain.  The assessment was right maxillary sinusitis.  A 
November 1991 treatment entry noted that the veteran 
complained of possible flu symptoms with congestion and 
myalgia.  The impression was viral rhinitis.  An April 1992 
entry noted that the veteran was seen with sinus congestion.  
The assessment, at that time, included an upper respiratory 
infection.  A November 1992 entry noted an assessment of 
clinical sinusitis and an April 1993 entry noted an 
assessment of possible sinusitis.  The January 1994 
separation examination noted that the veteran had sinusitis 
since 1991 with watery eyes, seasonal in nature (summer).  

The veteran underwent a VA general medical examination in 
April 1994.  She reported that her first episode of sinusitis 
was in 1991 with eye and nasal swelling as well as face pain.  
The veteran reported that she had constant post nasal drip 
and that the drainage caused nausea.  It was observed that 
she was not currently taking medication for her sinus 
problem.  The examiner reported that the veteran's nasal 
septum was normal and that the nasal passages revealed pale 
nasal mucosis.  The inferior turbinates were enlarged, 
bilaterally and there was also enlargement of the middle 
turbinates, bilaterally.  The left inferior turbinate was 
also enlarged.  The diagnoses included history of sinus 
infection.  

In September 1994, service connection was granted for 
sinusitis.  A noncompensable disability evaluation was 
assigned which has remained in effect.  

B.  Increased Evaluation

The Board notes that that the regulations governing the 
evaluation of pulmonary disorders were amended as of October 
7, 1996.  See 61 FEDERAL REGISTER 46720 (1996) (to be codified 
at 38 C.F.R. §§ 4.96, 4.97).  The Board notes that the 
regulations applicable as of October 7, 1996, are more 
favorable to the pending claim for an increased evaluation 
for sinusitis.  Therefore, the Board concludes that the 
veteran's claim will be evaluated under the new regulations 
governing chronic maxillary sinusitis.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991) (when there has been a 
change in an applicable regulation after a claim has been 
filed, but before final resolution, the regulation most 
favorable to the claimant must be applied).  The regulations 
in effect as of October 7, 1996, provide that a 
noncompensable evaluation is warranted for chronic maxillary 
sinusitis detected by X-ray only.  A 10 percent evaluation 
requires one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  38 C.F.R. Part 4, 
Diagnostic Code 6513 (1998).

Under the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation is warranted for chronic maxillary 
sinusitis with only X-ray manifestations and mild or 
occasional symptoms.  A 10 percent evaluation requires 
chronic maxillary sinusitis manifested by a discharge, 
crusting, or scabbing and infrequent headaches.  38 C.F.R. 
Part 4, Diagnostic Code 6513 (1996).  

VA treatment records dated from January 1995 to January 1996 
indicated that the veteran was treated for several disorders.  
A January 1995 entry noted that the veteran complained of 
sinus congestion.  An additional January 1995 entry noted 
that the veteran complained of sinusitis gradually getting 
worse.  The impression included sinus infection.  

At the February 1996 hearing on appeal, the veteran testified 
that she had constant draining of her sinuses.  She stated 
that she had sinus problems at least thirty-five weeks out of 
the year.  The veteran indicated that such were infections 
with her eye swelling and "coughing up green stuff".  She 
also reported that she would have headaches behind her eyes.  
The veteran noted that she was usually given Beconase and an 
antibiotic for her sinus disorder.  

The veteran underwent a VA nose and sinuses examination in 
April 1996.  It was noted that the veteran had a long history 
of intermittent problems with sinusitis.  She reported that 
she had discomfort and post nasal drip and would take 
decongestants.  The examiner reported that the veteran's 
external nose, nasal vestibule and nasal cavities were 
normal.  There was no percussion or tenderness over her 
sinuses.  The examiner indicated that an X-ray of the 
veteran's sinuses was normal.  The diagnosis was history of 
recurrent sinusitis.  VA treatment records dated from May 
1996 to June 1996 indicated that the veteran continued to 
receive treatment.  A June 1996 VA hospital report noted 
discharge diagnoses including allergic rhinitis.  

At the March 1998 hearing before a member of the Board, the 
veteran testified that she was always sniffling, sneezing and 
congested.  She stated that she suffered from such disorder 
nearly year round.  The veteran also indicated that she had 
headaches frequently and that they were severe and would last 
until her sinuses started draining to release the pressure.  
She also reported that her eyes would swell.  The veteran 
noted that she would take medication as needed for her sinus 
disorder.  She related that she would sometimes miss work due 
to headaches.  

The veteran underwent a VA nose, sinus, larynx and pharynx 
examination in January 1999.  The veteran reported that her 
chronic sinusitis was usually present throughout the year, 
sometimes more and sometimes less, and once or twice it had 
been like an epistaxis, but she had no complications.  She 
reported that she used Afrin nasal drops and sometimes, when 
needed, would use antibiotics.  It was noted that her only 
past history was that when she had nasal congestion and 
blockage, she would have some obstruction of her breathing.  
There was no evidence of recent purulent discharge, shortness 
of breath or definite history of allergy attacks.  It was 
observed that because the veteran's sinusitis was present all 
through the year, there was no history of any bedrest or 
being bedridden.  It was reported that such was like the flu 
and would last a week or so.  The examiner noted that the 
veteran had no shortness of breath, respiratory distress, 
nasal obstruction or difficulty breathing.  The examiner 
reported that the veteran nostrils were very minimally red 
and that there was no evidence of any frank discharge.  There 
was mild tenderness over the paranasal sinuses and the 
maxillary area was normal.  The examiner also indicated that 
there was mild tenderness to pressure over the face, but that 
was very chronic.  The examiner reported that, on looking 
very carefully, there was no nasal scabbing or crusting or 
any purulent discharge.  An X-ray of the sinuses was noted to 
be normal.  The diagnosis was chronic sinusitis, presently 
stable on medications.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than sinusitis detected by 
X-ray only.  38 C.F.R. Part 4, Diagnostic Code 6513 (1998).  
In fact, the recent clinical evidence of record, does not 
specifically indicate X-ray evidence of sinusitis.  The most 
recent VA nose, sinus, larynx and pharynx examination report 
noted that the veteran reported that her chronic sinusitis 
was usually present throughout the year and that once or 
twice it had been like an epistaxis, but with no 
complications.  The veteran indicated that she used Afrin 
nasal drops and sometimes, when needed, would use 
antibiotics.  It was observed that because the veteran's 
sinusitis was present all through the year, there was no 
history of any bedrest or being bedridden.  It was also 
reported that such was like the flu and would last a week or 
so.  There was no evidence of recent purulent discharge, 
shortness of breath, or definite history of allergy attacks.  
The examiner reported that the veteran had no respiratory 
distress, nasal obstruction or difficulty breathing.  The 
veteran's nostrils were minimally red and there was no 
evidence of any frank discharge.  The examiner indicated that 
there was mild tenderness over the paranasal sinuses and that 
the maxillary area was normal.  There was also mild 
tenderness to pressure over the face that was very chronic.  
The examiner noted, that on looking very carefully, there was 
no nasal scabbing or crusting or purulent discharge.  An X-
ray of the sinuses was noted to be normal.  The diagnosis was 
chronic sinusitis, presently stable on medications.  

Additionally, the Board notes that an April 1996 VA nose and 
sinuses examination report noted that the veteran's external 
nose, nasal vestibule and nasal cavities were normal.  The 
examiner reported that, at that time, there was no percussion 
or tenderness over the veteran's sinuses and that an X-ray of 
the sinuses was normal.  The diagnosis was recurrent 
sinusitis.  The Board observes that the medical evidence of 
record clearly fails to indicate what could reasonably be 
considered to be one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by (headaches, 
or headache pain), and purulent discharge or crusting as 
required for a 10 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  The January 
1999 VA nose, sinus, larynx and pharynx examination report, 
as noted above, indicated that as the veteran's sinusitis was 
present throughout the year, there was no history of any 
bedrest or being bedridden.  Also, the examiner specifically 
noted that there was no nasal scabbing or crusting or any 
purulent discharge.  Although, it was noted that the veteran 
used antibiotics, when needed, for her sinusitis, there is no 
recent evidence of incapacitating episodes of sinusitis or 
prolonged antibiotic treatment.  Also, outside of the 
reference to sinusitis throughout the year, there is no 
specific evidence of three to six episodes of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  Also, X-rays pursuant to both the January 1999 VA 
nose, sinus, larynx and pharynx examination report and the 
April 1996 nose and sinuses examination report were normal.  
The Board observes that in testimony on appeal, the veteran 
has reported that she was always sniffling, sneezing and 
congested, with swelling of the eyes and frequent severe 
headaches, etc.  However, the Board simply cannot conclude, 
based on the clinical evidence of record, that the veteran's 
suffers from symptomatology, referable to sinusitis, 
productive of a 10 percent evaluation.  

Additionally, to ensure that the veteran is not prejudiced by 
the Board's decision to evaluate him under the new 
regulations, the regulations in effect prior to October 7, 
1996, will also be examined to determine if an increased 
evaluation could be made thereunder.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  A 10 percent evaluation under the old 
criteria requires chronic maxillary sinusitis manifested by a 
discharge, crusting, or scabbing and infrequent headaches.  
38 C.F.R. Part 4, Diagnostic Code 6513 (1996).  As noted 
above, pursuant to the January 1999 VA nose, sinus, larynx 
and pharynx  examination report, the examiner noted that 
there was no nasal scabbing or crusting or any purulent 
discharge.  The Board observes that the evidence of record 
simply does not satisfy the criteria for a 10 percent 
evaluation under the new regulations, or for that matter, the 
former regulations.  Therefore, the Board concludes that the 
noncompensable evaluation sufficiently provides for the 
veteran's present level of disability.  Accordingly, an 
increased evaluation for sinusitis is denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 20 percent evaluation for post-operative residuals of left 
shoulder surgery with pain is granted, subject to the laws 
and regulations governing the award of monetary benefits.  A 
compensable evaluation for sinusitis is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

